Title: To Alexander Hamilton from John H. Buell, 7 April 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir,
            Bennington April 7th. 1800
          
          By the last Mail I was honored with yours of the 22nd. of March Enclosing a Copy of your Letter to the Secretary of War, by whom this charge has been exhibited I do not know—Had they first called on me for an explanation I think it would have been treating the matter with more delicacy, and if I had not given such an explanation as would  been satisfactory then to have taken other steps—Altho the Opinion you have given to the Secretary on the subject is very near the thing yet permit me Sir to state to you the facts—
          Soon after I returned from Detroit I made out my account for Pay Forage & Subsistence, the Pay and Forage I carried out, in the Subsistence I charged from such a time to such a time Commanding Fort Lernoult, Detroit, the number of rations per Day was left Blank, and so was the total as will appear by Account on which I received the Money, my design in leaving it Blank was, that it might be fill’d out at the Accountants Office, with double or single Rations as they judged me entitled, as I was undetermined myself—
          The money was sent me, and, I suppos’d clearly understood at the Office, If the Double Rations are given to but one they are clearly Colo. Strongs for although I had been appointed in Orders Commandant of the Fort yet it was a dependant to Colo. Strongs Command and was a doubt in my mind at the time whether I was or was not entitled—if it appears that I was not I shall chearfully refund the Money when Called upon—
          I am under the greatest obligations to you for your obliging Information on this subject
          I have the honor to Remain Sir with the greatest respect your Hubl. Servt.
          Majr. Genl. Hamilton
        